Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 19 April 2022. Claims 1 and 8-14 have been amended. Claims 1-16 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 19 April 2022 has been entered.

Continuation Application
4. This application is a continuation application of U.S. application no. 15/143070 filed on 29 April 2016, which benefits from the effective filing date of 29 April 2016, now United States Patent No. 10467598.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Foreign Priority
5. Acknowledgment is made of applicant's claim for foreign priority based on an application filed
in Korea on April 06, 2016. The applicant has filed a certified copy of the Korean application as required by 37 CFR 1.55 and thus has satisfied the requirement.
  
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Examiner Comment: Interpretation of References
7. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.

Response to Remarks/Amendment
	8.  Applicant's remarks filed 19 April 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
9. Applicant's arguments filed 19 April 2022 have been fully considered and they are not persuasive.

The applicant argues that “It is clear and undisputed that the claims are not directed towards laws of nature or physical phenomena - … In contrast, the present claims have already overcome the prior art and are under no rejections other than those under 35 U.S.C. 101, which is evidence of the inventive concepts in the claims which add significantly more than the judicial exception.”

The examiner respectfully disagrees. The applicant argues that since the claims are not directed towards laws of nature or physical phenomena and are inventive concepts demonstrating significantly more. However, the amended claims demonstrate converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations. These are receiving inputs as above and the MPEP Section 2106.05(d) which indicates that receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept that amounts to significantly more than the judicial exception. Therefore, the rejection is maintained.

The applicant argues that “Applicant respectfully submits that the present claims are…Similar to DDR Holdings, the present claims are directed towards a problem rooted in computer technology; in this case it is interpretation of input and combination of input with additional data based on context to provide improved accuracy when providing a reminder for a user. In DDR holdings the claims were directed towards "generating a composite web page that combines certain visual elements of a 'host' website with content of a third-party merchant." …Similarly, the present claims are directed towards improvement of understanding user input and providing improved information (e.g., a reminder) to a user based on that improved understanding.”

	The examiner respectfully disagrees. The applicant asserts that by the standards set forth in the case DDR the claims demonstrate an improvement. However, despite the applicant asserting that this cases demonstrates the current claims show an improvement, there is not direct relationship demonstrated to the claims to this case. The application describes converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations for improved accuracy which is not related to a system useful in an outsource provider serving webpages offering commercial opportunities. Therefore, this cases do not demonstrate an improvement for the claims of the invention. Furthermore, these cases do not follow the 2019 PEG guidelines since DDR case patent number 7,818,399 was issued in 2010. Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained. 
The applicant argues that “Amdocs at p. 20. As found by the Federal Circuit: In other words, this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and "gatherers" which "gather" information…Applicant does not concede that the components claimed in the present application are mere generic computer components, however, as illustrated by Amdocs that is no bar to patentability particularly where, as in the present claims, technology is used in a novel way.”

	The examiner respectfully disagrees. The applicant asserts that by the standards set forth in the case Amdocs the claims demonstrate a novel method which is an inventive concept. However, despite the applicant asserting that this cases demonstrates the current claims show an inventive concept there is not direct relationship demonstrated to the claims to this case. The application describes converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations with gathering information which is not related to the processing of network accounting information described in these cases. Therefore, even these cases in combination do not demonstrate a novel method which is an inventive concept. Furthermore, these cases do not follow the 2019 PEG guidelines since Amdocs patent number 7,631,065 was issued in 2009, Amdocs patent number 7.412,510 issued in 2008, Amdocs patent number 6,947,984 issued in 2005 and Amdocs patent number   6,836,797 issued in 2004. Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an inventive concept. Therefore, the rejection is maintained. 

The applicant argues that “Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc… Enfish, LLC v. Microsoft Corp… Thales Visionix Inc. v. US, Appeal No. 2015-5150… as stated above, the claims are not reasonably construed as an abstract concept.”

The examiner respectfully disagrees. The applicant argues based on Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc, Enfish, LLC v. Microsoft Corp, and Thales Visionix Inc. v. US, Appeal No. 2015-5150 the claims are not abstract. However, these claims are not similar to the instant application. Therefore, the rejection is maintained.

The applicant argues that “the Examiner has failed to establish that the Applicant's claims contain any elements or activities which are well-understood, routine, or conventional. Thus, the Examiner has failed to make a prima facie case of ineligibility. Applicant respectfully submits that when the claims are considered in view of the structure that a reasonable interpretation of the claims contains, they are directed towards statutory subject matter.”

The examiner respectfully disagrees.  The applicant argues that the claims are not well-understood, routine, or conventional. However, the amended claims demonstrate converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations. These are receiving inputs as above and the MPEP Section 2106.05(d) which indicates that receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claims describe well-understood, routine, or conventional subject matter. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-16 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are a method comprising: receiving, an input corresponding to a first sentence comprising at least one word (Receiving Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying, at least one deictic representation or information missing from the first sentence, wherein the at least one deictic representation or the information missing from the first sentence corresponds to at least one field of a purpose field, a spatial field, a temporal field, or a participant field (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying, at least one second sentence including a context matching with a context of the first sentence (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); merging, at least part of the first sentence and at least part of the at least one second sentence based on the identification of the at least one second sentence (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating, an output responsive to the input based on the merged at least part of the first sentence and at least part of the at least one second sentence (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and providing, the generated output to a user, wherein the context matching comprises matching contexts based on a parameter out of a plurality of parameters, the plurality of parameters including activity, participants, location, and purpose (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity. That is, other than an electronic device and processor nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations, encompasses what a transcriber does to create messages for reminders from notes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity.” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an electronic device and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving inputs of words for creating a reminder with data is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0008] In accordance with another aspect of the present disclosure, a computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium is provided. The computer executable program code, when executed, causes the actions including receiving an input comprising at least one word from a user of the electronic device, analyzing an anaphora representation or a deictic representation for each of the at least one word, and generating a reminder based on a context from the anaphora representation or the deictic representation. 

Which shows the generation of those reminders with word inputs, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the electronic device and processor, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 8 also contain the identified abstract ideas above, with the additional elements “memory” which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-7 and 9-16 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-16 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
11. Claims 1-16 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.
The reasons as to why the Claims would be allowable over the prior art are:
The closest prior art of record includes Cooper et. al (2013/0041921) describing applying information retrieval technologies for resolving a query where the system generates a response using a language analysis module configured to parse a query into elements, but does not describe converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and merging sentences based on parameters such as location, participants and purpose, Ayelsworth et. al (2015/0206440) describing learner analysis to determine a learner profile and lessons to identify a learner response for an assessment component for a subject matter corresponding to the learner profile, but does not describe converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and merging sentences based on parameters such as location, Aarskog (2005/0108001) describing textual exploration and discovery providing a text-driven and grammar based tool for textual exploration and textual navigation where textual exploration and textual navigation are based on a system of index entries, but does not describe converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and merging sentences based on parameters such as location, and Shi (Shi, Yangyang & Yao, Kaisheng & Chen, Hu & Pan, Yi-Cheng & Hwang, Mei-Yuh & Peng, Baolin. (2015). Contextual spoken language understanding using recurrent neural networks. 10.1109/ICASSP.2015.7178977.) describing a unified multi-turn multi-task language understanding solution capable of handling multiple context sensitive classification and sequence labeling tasks, but does not describe converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and merging sentences based on parameters such as location.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20020133480 A1
Boguraev, Branimir et al.
System and method for the dynamic presentation of the contents of a plurality of documents for rapid skimming
US 20050108001 A1
Aarskog, Brit Helle
Method and apparatus for textual exploration discovery
US 20050216443 A1
Morton, Michael Scott et al.
Method and system for indexing and searching timed media information based upon relevance intervals
US 20110307435 A1
Overell; Simon et al.
EXTRACTING STRUCTURED KNOWLEDGE FROM UNSTRUCTURED TEXT
US 20120303356 A1
Boyle; Currie P. et al.
AUTOMATED SELF-SERVICE USER SUPPORT BASED ON ONTOLOGY ANALYSIS
US 20140257793 A1
Gandrabur; Simona et al.
Communicating Context Across Different Components of Multi-Modal Dialog Applications
US 20150254230 A1
Papadopoullos; Alkis et al.
METHOD AND SYSTEM FOR MONITORING SOCIAL MEDIA AND ANALYZING TEXT TO AUTOMATE CLASSIFICATION OF USER POSTS USING A FACET BASED RELEVANCE ASSESSMENT MODEL
US 20150356463 A1
Overell; Simon et al.
EXTRACTING STRUCTURED KNOWLEDGE FROM UNSTRUCTURED TEXT
US 20150363384 A1
WILLIAMS; FRANK JOHN et al.
SYSTEM AND METHOD OF GROUPING AND EXTRACTING INFORMATION FROM DATA CORPORA
US 20170060831 A1
Smythe; Jared M.D. et al.
Deriving Logical Justification in an Extensible Logical Reasoning System


13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        6/1/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683